Citation Nr: 0721189	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-20 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for stricture of the 
esophagus with dysphagia as secondary to service-connected 
residuals of a laparotomy with gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1974 to December 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In January 2004, the veteran testified at a hearing before 
the undersigned. A transcript of the hearing is part of the 
record.

The Board remanded this case in September 2004 and in August 
2006.  

In February 2007, the veteran claimed service connection for 
a hiatal hernia and for gastroesophageal reflux disease, 
which is referred to the RO for appropriate action. 


FINDING OF FACT

A stricture of the esophagus with dysphagia was not 
affirmatively shown to be present during service and it was 
first shown years after service and it is not proximately due 
to or caused by or aggravated by the service-connected 
post-operative residuals of an exploratory laparotomy with 
gastritis.  


CONCLUSION OF LAW

A stricture of the esophagus with dysphagia was not incurred 
in or aggravated by service and it is not proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(b) and (d), 
3.310(a) and (b) (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159.  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in May 2002, 
prior to the June 2002 rating decision which is appealed.  
The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  

The veteran was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf. He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.   

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claim of service 
connection is denied, no disability rating can be awarded as 
a matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to degree of disability assignable.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The veteran was afforded the opportunity for a 
hearing before a Veterans Law Judge and a transcript of that 
hearing is on file.  The veteran was also afforded a VA 
examination and a medical opinion was obtained. The RO has 
also obtained the veteran's service medical records and VA 
records.  And the veteran indicated that his private records 
were on file.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R.§ 3.310(a). Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.  

Analysis

The veteran's service-connected disabilities are 
postoperative residuals of a laparotomy with gastritis, rated 
10 percent disabling, and postoperative residuals of a right 
inguinal herniorrhaphy, also rated 10 percent disabling.  

The veteran testified that he first incurred chronic 
gastrointestinal symptoms during his military service in 
South Korea, where he had an exploratory laparotomy.  He 
stated that he had first learned that he had an esophageal 
stricture after service. 

An upper gastrointestinal  X-ray series on VA examination in 
1984 revealed no intrinsic or extrinsic lesions of the 
esophagus.  The diagnoses included exploratory laparotomy for 
gastritis, by history, and abdominal pains of the umbilical 
region of unknown etiology.  A UGI X-ray series on VA 
examination in 1987 revealed no esophageal abnormality.  

Private medical records show that the veteran was 
hospitalized in October 1988 for gastrointestinal symptoms 
and the diagnoses included irritable bowel syndrome with 
splenic flexure syndrome and possible peptic ulcer disease.  
In January 1990, an upper gastrointestinal series revealed a 
hiatal hernia and reflux.  An endoscopy and pathology study 
in January 1998 revealed an esophageal stricture.  

On VA examination in May 2002 the diagnoses included a 
history of dysphagia with a past history of esophageal 
stricture.  

The veteran was afforded a VA examination in March 2005 to 
determine the etiology of the esophageal stricture.  After a 
review of the veteran's file, the examiner reported that 
there was no evidence to support that stricture disease and 
dysphagia were related to the exploratory laparotomy in 1979 
or evidence to support that the exploratory laparotomy 
aggravated stricture disease and dysphagia.  The examiner 
expressed the opinion that more likely than not the stricture 
disease with dysphagia was due to the hiatal hernia and 
gastroesophageal reflux disease, and that there was no 
evidence to support that the hiatal hernia and 
gastroesophageal disease were caused by the exploratory 
laparotomy.  The report of examination was reviewed by a VA 
gastroenterologist, who concurred with the findings and 
opinion of the VA examiner.  In January 2007, the same VA 
examiner, after reviewing additionally VA records, reported 
the earlier opinion in March 2005 remained unchanged.  

In this case, there is no competent medical evidence of the 
presence of an esophageal stricture during the veteran's 
military service and it is not otherwise contended.  The only 
medical opinions on file addressing the question of nexus or 
causation of the esophageal stricture are negative because 
the opinions do not link in any way the service-connected 
post-operative residuals of a laparotomy or service-connected 
gastritis to the esophageal stricture.  

As for the veteran's statements and testimony, where, as 
here, the determinative issue involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a layperson is not competent to offer an opinion on a 
medical diagnosis or on medical causation, and consequently 
the statements and testimony do not constitute favorable 
medical evidence in support of the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim of service connection and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).





ORDER

Service connection for stricture of the esophagus with 
dysphagia as secondary to service-connected residuals of a 
laparotomy with gastritis is denied. 



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


